DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Figure 1, the filling apparatus (100).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: It is believed that the Japanese Patent Publication No. 2000-166635 as referenced in [0002] and [0005] does not pertain to hydrogen filling stations.   Appropriate correction is required.


Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “or the like”, “for example”, “means” and “said,” should be avoided.

Claim Objections
Claim 8 is objected to because of the following informalities: The claim does not conclude with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1-5 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01. In claim 1, for example, it is not clear how a control unit can boost pressure from a filling apparatus without the benefit of at least a pump, a pressure sensor, a flow meter, electrical connections, electrical lines, mechanical connections, piping, and a housing. Moreover, it is not clear what pressures are being claimed, what triggers the need for additional pressure, or what constitutes a satisfactory boost in pressure. Dependent claims 2-5 and 11-15 inherit the same infirmity/infirmities and are rejected for the same reason listed above.
Claims 6-10 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01. In claim 6, for example, it is not clear what is being measured; how or what or who determines whether an initial pressure measurement is completed; how or what determines additional pressure is required; how or what or who provides the additional pressure. Dependent claims 7-10 and 16-20 inherit the same infirmity/infirmities and are rejected for the same reason listed above.
Claims 2-5 and 11-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The claims do not appear to provide additional structural limitations to the independent apparatus claim upon which they depend. Instead, the dependent claims merely recite functional capabilities that are the result of arbitrary algorithms. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2015/0153005 (Takano).  
Re. claims 1 and 6: Takano discloses a filling apparatus (10) comprising a control unit (47), wherein said control unit has a function of boosting pressure (via compressor 14) required from a hydrogen filling apparatus to a rear facility until initial pressure measurement is completed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-10 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0153005 (Takano).
Re. claim 7: Takano further discloses determining whether or not communication filling is established, and setting a pressure higher than an internal pressure of a tank received from a vehicle side by a predetermined pressure as a pressure required to a rear facility at an initial stage of filling when the communication filling is established. 
Re. claim 8: Takano further discloses determining whether or not communication filling is established, and setting a pressure of 30 to 60% of a maximum value is set as a pressure required to the rear facility at an initial stage of filling when the communication filling is not established. While Takano does not specifically disclose setting a pressure to a particular percentage of a maximum value, it would have been obvious to one of ordinary skill in the art to select pressures that would result in the least amount of internal shock to the system (see, for example, [0053]). 

Re. claim 9: Takano discloses wherein said pressure required from the filling apparatus to the rear facility can be increased when flow rate of a gas to be filled is less than a predetermined value (see, for example, [0053]). 
Re. claim 10: Takano discloses wherein said pressure required to the rear facility can be set higher than a measured internal pressure of a vehicle-side tank by a constant pressure after the initial pressure measurement is completed (by adjusting the rotational speed of the compressor 14). 
Re. claim 16: Takano discloses wherein said pressure required from the filling apparatus to the rear facility can be increased when flow rate of a gas to be filled is less than a predetermined value (by adjusting the rotational speed of the compressor 14; see also, figure 6).  
Re. claim 17: Takano discloses wherein said pressure required from the filling apparatus to the rear facility can be increased when flow rate of a gas to be filled is less than a predetermined value (by adjusting the rotational speed of the compressor 14).  
Re. claim 18: Takano discloses wherein said pressure required to the rear facility can be set higher than a measured internal pressure of a vehicle-side tank by a constant pressure after the initial pressure measurement is completed (by adjusting the rotational speed of the compressor 14).  
Re. claim 19: Takano discloses wherein said pressure required to the rear facility can be set higher than a measured internal pressure of a vehicle-side tank by a constant pressure after the initial pressure measurement is completed (by adjusting the rotational speed of the compressor 14).  
Re. claim 20: Takano discloses . (New) The filling method as claimed in claim 9, wherein said pressure required to the rear facility is set higher than a measured internal pressure of a vehicle-side tank by a constant pressure after the initial pressure measurement is completed (by adjusting the rotational speed of the compressor 14).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
1.) U.S. Patent No. 5,868,176 (Barajas et al.), which discloses a system for filling gas cylinders. 
2.) U.S. Patent Application Publication No. 2010/0043912 (Allidieres), which discloses a device for transferring fluid. 
3.) U.S. Patent Application Publication No. 2013/0146176 (Yahashi et al.), which discloses a gas supply system. 
4.) U.S. Patent Application Publication No. 2018/0375536 (Emori et al.), which discloses a filling apparatus. 
5.) U.S. Patent Application Publication No. 2019/0074528 (Mori), which discloses a fuel cell vehicle. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HAKOMAKI whose telephone number is (303) 297-4758. The examiner can normally be reached Monday - Friday, 8:00 am to 5:00pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R HAKOMAKI/Examiner, Art Unit 3753                                                                                                                                                                                                        
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753